Citation Nr: 0937912	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-27 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active duty 
service.

2.  A current bilateral hearing loss disability for VA 
compensation purposes is not shown. 

3.  Tinnitus is causally related to active service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Resolving all doubt in the Veteran's favor, tinnitus was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as other organic diseases 
of the nervous system, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Bilateral Hearing Loss

With respect to noise exposure, the Veteran's DD Form 214 
indicated that his military occupational specialty (MOS) was 
Motor Vehicle Operator.  In the February 2007 notice of 
disagreement and September 2007 substantive appeal, he 
indicated that he was exposed to loud noise on a daily basis 
during active duty while driving large vehicles transporting 
supplies into combat zones, encountering shelling and 
explosions.  

The Veteran's representative also submitted documents in 
August 2009 concerning his assigned Battalion, which 
discussed Battalion chronology, the issuance of a meritorious 
unit commendation for participation in combat support 
operations, and causalities during his period of active 
service.  In giving due consideration to the places, types, 
and circumstances of his service, noise exposure is conceded.  
See 38 U.S.C.A. § 1154(a) (West 2002).

Nonetheless, service treatment records reflect no complaints 
of, treatment for, or diagnosis of bilateral hearing loss or 
any symptoms reasonably attributed thereto.  Specifically, 
the July 1970 separation examination report showed normal 
hearing.  Therefore, the evidence of record does not support 
a finding that bilateral hearing loss was shown during active 
duty service.

Post-service evidence reflects that the Veteran's hearing was 
evaluated during a June 2006 VA audiological consultation.  
The audiologist diagnosed left ear hearing within normal 
limits through 6000 Hertz sloping to moderate at 8000 Hertz 
and right ear hearing within normal limits through 4000 Hertz 
sloping to moderate sensorineural hearing loss at 6000 Hertz.  
Word recognition test results were listed as 100 percent in 
each ear.  Significantly, the audiometric examination results 
did not reflect bilateral hearing loss for VA purposes as 
defined by 38 C.F.R. § 3.385.

The Board has also considered the Veteran's statements 
asserting a nexus between hearing loss and active duty 
service.  While he is competent to report symptoms as they 
come to him through his senses, hearing loss is not the types 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  Such competent 
evidence has been provided by the medical personnel who have 
examined the Veteran during the current appeal and by service 
records obtained and associated with the claims file.  Here, 
the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

Based on the foregoing, the evidence does not support a 
finding of a current bilateral hearing disability for VA 
purposes.  As bilateral hearing loss is not currently shown, 
the appeal is denied.

Tinnitus

While service treatment records are silent for any complaints 
or findings of tinnitus, the June 2006 VA audiological 
consultation reflected complaints of periodic, binaural 
tinnitus.  As noted above, the Board has conceded that the 
Veteran's duties as Motor Vehicle Operator have exposed him 
to in-service noise exposure.  In his February 2007 notice of 
disagreement, he asserted that he was exposed to loud noise 
on a daily basis during active duty while driving large 
vehicles transporting supplies into combat zones, 
encountering shelling and explosions that caused instant 
ringing in his ears.  

In view of the totality of the evidence, including the 
Veteran's documented MOS and conceded in-service noise 
exposure, his current complaints of tinnitus and contentions 
that it began during and persisted after service, and the 
June 2006 VA audiological consultation findings of record, 
the Board finds that tinnitus is as likely as not due to 
noise exposure during the period of active service.  
Resolving reasonable doubt in his favor, the Board finds that 
the evidence supports service connection for tinnitus.  As 
such, the appeal is granted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Regarding the issue of tinnitus, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

With respect to the issue of hearing loss, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in August 2006 that fully addressed all notice elements and 
was sent prior to the initial RO decision.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, as well 
as all relevant VA outpatient treatment records.  

Further, the Veteran and his representative have submitted 
written statements discussing his contentions, a 
summarization of directives concerning a study on noise-
induced hearing loss and tinnitus associated with service 
conducted by the Institute of Medical of the National 
Academies, and documents detailing his assigned Battalion's 
chronology, commendations, and casualties.  

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability and no competent evidence of a nexus between 
service and the Veteran's claimed disorder, a remand for a VA 
examination would unduly delay resolution.

Further, his statements as to continuity of symptomatology 
are found to lack credibility given the specific findings of 
bilateral hearing within normal limits many years after 
service separation.  In addition, the Board finds that the 
medical evidence of record is sufficient to make a decision 
on the claim.  Therefore, remand for a VA examination is not 
warranted.  As such, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


